    Case: 1:20-cv-05191 Document #: 33-1 Filed: 12/10/20 Page 1 of 1 PageID #:394


                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

WAYNE FARMS LLC                                     )       Civil Action No.: 20-5191
                                                    )
                           Plaintiff,               )       Judge Feinerman
                 v.                                 )
                                                    )       Magistrate Judge Valdez
JOHN DOE, A/KA GRACIE,                              )
HENDERSON, A/K/A FRANK L                            )
ANNESE and LINKEDIN                                 )
CORPORATION                                         )
                                                    )
Defendants
                      DECLARATION OF DAVID C BREZINA IN SUPPORT OF
                            MOTION FOR DEFAULT JUDGMENT

        My name is David C. Brezina and Exhibits 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 and 25 are true

and correct copies of the documents shown, which were transmitted, received, signed or saved on the

dates shown.

        The undersigned, pursuant to Rule 11, and also being hereby warned that willful false statements and

the like are punishable by fine or imprisonment, or both, under 18 U.S.C. Section 1001, declares that the

statements made of his/her own knowledge are true and that all statements made on information and belief

are believed to be true.

                                                   Respectfully submitted,

Date: December 10, 2020

                                                   David C. Brezina (ID3121581)
                                                   Attorneys for Plaintiff, Wayne Farms LLC

Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                        1
